Citation Nr: 0619387	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of grenade 
fragment wound to the left upper arm and forearm involving 
Muscle Group III, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 20 percent 
evaluation for the disability at issue.

In December 2005, a hearing before the undersigned Veterans 
Law Judge was held at the St. Petersburg RO.  A transcript of 
that hearing is of record.

The case was previously before the Board in January 2006, at 
which time it was remanded to afford the veteran a 
comprehensive examination and for other development.  After 
accomplishing the requested action, the RO continued the 
assigned evaluation (as reflected in the Supplemental 
Statement of the Case (SSOC) of April 2006 and returned this 
matter to the Board for further appellate consideration.

In December 2005, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Residuals of  grenade fragment wound of the left upper 
arm and forearm are manifested by subjective complaints of 
pain, and objective evidence of well healed scars, slightly 
limited arm motion, and mild sensory peripheral neuropathy of 
the left hand, without evidence of muscle atrophy, wasting, 
tissue loss, adhesions, tendon damage, fascia defect, muscle, 
bone or joint defect.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of grenade fragment wound to the left (minor) upper 
arm and forearm involving Muscle Group III have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of  
the law, the VA promulgated regulations codified at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a  
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable  
law and regulations.  In a January 2006 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate his claim for an increased rating and it 
indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  He was advised to identify any evidence showing 
that his service connected disability had worsened, and to 
submit any evidence in support of the claim.  Finally, the 
letter advised the veteran of the evidence it had received in 
connection with the claim.  

It appears that all necessary development has been 
accomplished.  As noted above, the veteran provided testimony 
before the undersigned in December 2005, and, moreover, the 
veteran was afforded a current VA examination, as described 
in greater detail below.  

During the pendency of this appeal, on March 3, 2006, the  
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA)  
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue on appeal.  Because the 
claim is being denied, any other notice requirements are not 
applicable, as this denial renders any effective date issue 
moot (The RO, notwithstanding, provided notice as to 
effective dates in the context of the most recent SSOC).  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of these claims would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that  has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Analysis

The veteran's service medical records show that he sustained 
grenade fragment wounds to his left (minor) forearm and upper 
arm in September 1951.  The wounds were debrided.  An 
examination at that time revealed, most notably, a one 
centimeter, very clean, wound over the medial border of the 
deltoid along with a through and through wound of the left 
upper arm on the radial side; there was no artery or nerve 
involvement.  When evaluated by VA in June 1952, he retained 
good joint mobility, and there was no evidence of muscle loss 
or atrophy.  His scars were described as well healed, without 
evidence of infection.

As a result, a September 1952 rating decision granted service 
connection and assigned a 20 percent disability rating for 
residuals of grenades fragment wounds to Muscle Group III.  
In August 2002, the veteran inter alia filed a claim for 
increased compensation benefits and appealed the resulting 
unfavorable decision continuing his assigned rating.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
February 2006.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III. Function: Elevation and abduction of the 
arm to the level of the shoulder; act with 1 and 2 of Group 
II in forward and backward swing of arm.  Intrinsic muscles 
of shoulder girdle: (1) Pectoralis major I (clavicular); (2) 
deltoid.  This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate or moderately 
severe muscle injury of the non-dominant extremity, and a 30 
percent evaluation for severe muscle injury of the non- 
dominant extremity.  38 C.F.R. § 4.73, DC 5303.

A "moderate" muscle disability consists of a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in- 
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  See 38 
C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles typically 
results from a through-and-through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles is shown by a through- 
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  See 38 
C.F.R. § 4.56(d)(4).

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

In this case, the veteran's residual wounds, Muscle Group 
III, have been shown to be no more than moderate in degree.  
In this regard, the veteran's service medical records show 
that the wounds were debrided and that there was no artery or 
nerve involvement.  In fact, approximately 2 1/2 weeks after 
the injury, his wounds were described as healed and he was 
released to duty.  Moreover, there was no evidence of 
prolonged infection or sloughing of soft parts, or 
intermuscular scarring.  There was also no reference to loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the right side.  The Board finds 
that this history is not consistent with a moderately severe 
or severe muscle injury.

Post service records do not demonstrate evidence of muscle 
atrophy, wasting, tissue loss, adhesions, tendon damage, 
fascia defect, muscle, bone or joint defect.  After a 
comprehensive review of the record, the Board is of the 
opinion that the medical history of this disability for the 
pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in February 2006.  The veteran 
voiced complaints of pain in the left shoulder with 
occasional numbness in his fingers when he raised his arm.  
The wound scars were described as matching the scars 
described in service and, most notably, one the size of about 
one centimeter.  There was no significant tissue loss.  They 
were reported as well healed and actually difficult to see.  
They were nontender and no atrophy was noted.  Range of 
motion of the left shoulder was reported as from 0-160 
degrees (with complaints of "a little" pain at 160 
degrees), and from 0-170 degrees on the right.  There 
appeared to be some decrease in sensation to touch and 
pinprick on the left without following any particular 
pattern.  The veteran's fist and grasp in the hands appeared 
strong and equal.  The retained fragments were not thought to 
cause any disablement.  The examiner also concluded that 
there may be some sensory neuropathy in the left upper 
extremity, possibly related to the shrapnel wound (described 
on assessment as mild peripheral neuropathy of the left 
hand).  X-rays also showed minimal degenerative arthritis of 
both shoulders which was assessed as age related and 
unrelated to the shrapnel wounds because it was bilateral.  

In light of the above detailed findings together with the 
fact that a muscle injury evaluation will not be combined 
with a peripheral nerve paralysis evaluation of the same body 
part unless the injuries affect entirely different functions, 
38 C.F.R. § 4.55(a), the Board is satisfied that the 
currently assigned 20 percent rating fully contemplates the 
veteran's current symptoms.  Considering further that the 
injury in this instance is at the lower boundary of this 
evaluation level and that this rating spans even more 
extensive injuries than are involved here, the Board regards 
the assigned rating as adequate to also embrace the veteran's 
pain and any limitation of motion involved here.  38 C.F.R. 
§§ 4.40 and 4.55; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board also finds that a separate disability rating is not 
warranted for the veteran's scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  The record shows that the 
veteran has minimal scarring, described as well healed and 
nontender.  Thus, the veteran is not entitled to a separate 
compensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, and 7804 (2005), which provide for 
assignment of a maximum 10 percent rating based on scars that 
are deep and cause limited motion in an area exceeding six 
square inches, or for scars covering an area of 144 square 
inches or greater even where superficial and without 
resulting motion limitation, or based on a superficial or 
unstable scar or one that is painful.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's residual fragment wounds to Muscle 
Group III.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  Hence, the appeal must be denied.

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, no evidence indicates that the disability on 
appeal has independently caused marked interference with 
employment or required hospitalization.  Although the Board 
notes that his disability undoubtedly interferes with his 
ability to perform certain tasks, particularly overhead work 
for prolonged periods, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to increased evaluation for residuals of grenade 
fragment wound to the left upper arm and forearm involving 
Muscle Group III is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


